                                         Case 4:17-cv-02082-HSG Document 138 Filed 03/08/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BIG BABOON, INC.,                                  Case No. 17-cv-02082-HSG
                                   8                    Plaintiff,                          ORDER GRANTING
                                                                                            ADMINISTRATIVE MOTION TO FILE
                                   9             v.                                         UNDER SEAL
                                  10     SAP AMERICA, INC., et al.,                         Re: Dkt. No. 112
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant SAP America’s administrative motion to file under

                                  14   seal documents related to its motion to compel discovery in aid of judgment. Dkt. No. 112. The

                                  15   Court GRANTS the motion for the reasons described below.

                                  16     I.   LEGAL STANDARD

                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                         Case 4:17-cv-02082-HSG Document 138 Filed 03/08/21 Page 2 of 3




                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          The Court must “balance[] the competing interests of the public and the party who seeks to

                                   7   keep certain judicial records secret. After considering these interests, if the court decides to seal

                                   8   certain judicial records, it must base its decision on a compelling reason and articulate the factual

                                   9   basis for its ruling, without relying on hypothesis or conjecture.” Id. Civil Local Rule 79-5

                                  10   supplements the compelling reasons standard set forth in Kamakana: the party seeking to file a

                                  11   document or portions of it under seal must “establish[] that the document, or portions thereof, are

                                  12   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . The
Northern District of California
 United States District Court




                                  13   request must be narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  14          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  15   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  16   tangentially related, to the underlying cause of action.” See Kamakana, 447 F.3d at 1179–80

                                  17   (quotations omitted). This requires a “particularized showing” that “specific prejudice or harm

                                  18   will result” if the information is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp.,

                                  19   307 F.3d 1206, 1210–11 (9th Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of

                                  20   harm, unsubstantiated by specific examples of articulated reasoning” will not suffice. Beckman

                                  21   Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  22    II.   DISCUSSION
                                  23          Because Defendant’s motion to compel discovery is not a dispositive motion, the Court

                                  24   applies the lower good cause standard.

                                  25          The current sealing request seeks to seal information that contains confidential and

                                  26   sensitive financial information relating to the operations and liabilities of Plaintiff, including

                                  27   account numbers, balance sheets, and copies of checks. See Dkt. No. 112-4 at 8; Dkt. No. 112-5.

                                  28   These requests are narrowly tailored to seal only sealable material (the confidential and sensitive
                                                                                          2
                                          Case 4:17-cv-02082-HSG Document 138 Filed 03/08/21 Page 3 of 3




                                   1   financial information), as required by Civil Local Rule 79-5.

                                   2           The Court granted summary judgment in favor of Defendants, and the case was terminated

                                   3   on April 24, 2019. Dkt. No. 86; Dkt. No. 87. Further, the motion to compel discovery in aid of

                                   4   judgment was granted in part and denied in part on June 5, 2020 without reference to the

                                   5   information sought to be sealed. Dkt. No. 120. Thus, these documents are unrelated to the

                                   6   public’s understanding of the judicial proceedings in this case, and the public’s interest in

                                   7   disclosure of these documents is minimal given that the case and the motion have been resolved.

                                   8   See In re iPhone Application Litig., No. 11-MD-02250-LHK, 2013 WL 12335013, at *2 (N.D.

                                   9   Cal. Nov. 25, 2013) (“The public’s interest in accessing these documents is even further

                                  10   diminished in light of the fact that the Court will not have occasion to rule on Plaintiffs’ Motion

                                  11   for Class Certification.”). Accordingly, because the documents divulge confidential financial

                                  12   information unrelated to the public’s understanding of the judicial proceedings in this action, the
Northern District of California
 United States District Court




                                  13   Court finds that there is good cause to file the documents under seal. See Economus v. City & Cty.

                                  14   of San Francisco, No. 18-CV-01071-HSG, 2019 WL 1483804, at *9 (N.D. Cal. Apr. 3, 2019)

                                  15   (finding compelling reason to seal because the sealing request divulged sensitive information no

                                  16   longer related to the case); In re iPhone, 2013 WL 12335013 (same); Doe v. City of San Diego,

                                  17   No. 12-CV-689-MMA-DHB, 2014 WL 1921742, at *4 (S.D. Cal. May 14, 2014) (exhibit’s

                                  18   disclosure of personal information and irrelevance to the matter are compelling reasons to seal the

                                  19   exhibit).

                                  20   III.    CONCLUSION
                                  21           The Court GRANTS Defendant’s administrative motion to file under seal. Pursuant to

                                  22   Civil Local Rule 79-5(f)(1), documents filed under seal as to which the administrative motion is

                                  23   granted will remain under seal.

                                  24

                                  25           IT IS SO ORDERED.

                                  26   Dated: 3/8/2021

                                  27                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  28                                                    United States District Judge
                                                                                         3
